GOULD, J.,
dissenting.
GOULD, Judge.
The Wolfberg residence was valued at $16 million, and debts totaled about $13 million. I cannot believe that reasonable creditors would find it important that the Wolfbergs planned to exempt $125,000 from the sale of a residence expected to yield a $3 million surplus for the Wolf-bergs. I therefore cannot accept the position that, “to make an informed judgment about the plan,” a reasonable creditor would need to know the Wolfbergs would declare a homestead exemption. 11 U.S.C. § 1125(a)(1). So I do not believe that the bankruptcy laws required the Wolfbergs to include the homestead exemption in their disclosure statement. Nor do I agree with the majority view that, after liquidation, reducing the Wolfbergs’ $10 + million pool of assets by $125,000 “changes the payout scheme of their confirmed reorganization plan” in any material respect. Rather, the Wolfbergs would pay listed creditors for identified debts from a pool of money only slightly diminished. I see no conflict at all between Bankruptcy Rule 1009 and Section 1141 of the Bankruptcy Code, because nothing in the plan bound debtors to an exemptionless homestead. The initial bankruptcy judge found no bad faith or undue prejudice to creditors, and that protected all hands. Thereafter, from a practical perspective, this case is much ado about almost nothing, the bankruptcy judge’s decision was fair and consistent with law, and I would allow the amendment.